Exhibit 10.34

AMENDED AND RESTATED

AGREEMENT FOR SALE OF ELECTRIC CAPACITY

 

1. PARTIES

The Parties to this Agreement are CHUGACH ELECTRIC ASSOCIATION, INC., an Alaska
non-profit electric cooperative corporation, having its offices at Anchorage,
Alaska (hereinafter called “Chugach”), and ALASKA ELECTRIC AND ENERGY
COOPERATIVE, INC., an Alaska non-profit electric cooperative corporation, having
its offices at Homer, Alaska (hereinafter called “AEEC”).

 

2. RECITALS

 

  2.1. Chugach is obligated to provide generation capacity to Homer Electric
Association, Inc. and AEEC through December 31, 2013.

 

  2.2 Due to the sale of Bernice Lake Power Plant (BLPP) by Chugach to AEEC
effective November 30, 2011, Chugach desires to purchase from AEEC the capacity
from BLPP beginning on December 1, 2011, through December 31, 2013.

 

  2.3 Purchase of capacity from AEEC will be subject to the terms and conditions
hereinafter set out.

 

3. AGREEMENT

 

  3.1. In consideration of the mutual covenants herein, beginning on the
Effective Date, Chugach agrees to buy and AEEC agrees to sell Contract Capacity
subject to the following terms and conditions.

 

  3.2. This Agreement covers the capacity from BLPP that AEEC has the right to
sell to Chugach upon the transfer of BLPP from Chugach to AEEC.

 

  3.3 AEEC’s obligation under this Agreement is subject to any scheduled and
forced outage (a forced outage is one caused by an Uncontrollable Force as
defined in Section 7.1). AEEC is purchasing BLPP from Chugach in its present
condition and does not warrant BLPP as being capable of meeting the requirements
of Chugach.

 

  3.4 AEEC will deliver energy under this Agreement to the Points of Delivery.

 

4. DEFINITIONS

The following terms, when used in this Agreement, shall have the meanings
specified.

 

  4.1.

Contract Capacity: The amount of power expressed in kilowatts (kW) that AEEC is
obligated to make available and for which Chugach is obligated to purchase. The
amount of the Contract Capacity shall be the total output measured in kW of



--------------------------------------------------------------------------------

  available capacity of the BLPP units under the present ambient or machine
conditions. When the plant is fully available the Contract Capacity is nominally
69,880 kW at ISO conditions.

 

  4.2. Effective Date: The Effective Date is December 1, 2011, provided that the
requisite approval set forth in Section 7.7 is obtained prior to November 30,
2011.

 

  4.3 Points of Delivery: The points where AEEC delivers to Chugach the capacity
and energy provided under this Agreement at the Bernice Lake Power Plant,
defined as the generator terminal output of Unit Nos. 2, 3 and 4, respectively.
The Parties may mutually agree to change the Points of Delivery.

 

  4.4 Prudent Utility Practice: At a particular time any of the practices,
methods and acts engaged in or approved by a significant portion of the electric
utility industry at such time, or which, in the exercise of reasonable judgment
in light of facts known at such time, could have been expected to accomplish the
desired results at the lowest reasonable cost consistent with good business
practices, reliability, safety and reasonable expedition. Prudent Utility
Practice is not required to be the optimum practice, method or act to the
exclusion of all others, but rather to be a spectrum of possible practices,
methods or acts which could have been expected to accomplish the desired result
at the lowest reasonable cost consistent with reliability, safety and
expedition. Prudent Utility Practice includes due regard for manufacturer’s
warranties and the requirements of governmental agencies of competent
jurisdiction and shall apply not only to functional parts of a Project, but also
to appropriate structures, landscaping, painting, signs, lighting and other
facilities.

 

5. SPECIAL PROVISIONS

 

  5.1 Energy. To the extent Chugach requests energy from BLPP, AEEC’s obligation
to provide energy and Chugach’s obligation to pay for such energy shall be
contingent upon Chugach providing all fuel, fuel transportation, fuel exchange
and storage, and delivering such fuel to BLPP, or such other location mutually
agreed by the Parties, meeting all operational specifications for consumption in
the BLPP turbines or Nikiski heat recovery steam generator. Except for the
variable O&M charge set forth in Section 6.2 of this Agreement, there shall be
no additional charge for delivered energy beyond Chugach’s obligation to supply
fuel as set forth in this Section 5.1 and Section 5.2 below. AEEC and Chugach
shall cooperate in good faith in scheduling the delivery of energy requested by
Chugach and the delivery of fuel by Chugach to AEEC.

 

  5.2 Waste Water Disposal. Chugach shall be responsible for disposal of all
waste water generated in the production of water for the purpose of water
injection to provide energy for Chugach. Chugach shall have the right to make
improvements to provide for the onsite disposal of the waste, subject to AEEC’s
approval of the proposed improvements.

 

2



--------------------------------------------------------------------------------

  5.3 Notification. All formal notice, demands or requests given or made under
this Agreement shall be in writing and shall be deemed properly given or made if
delivered personally or sent by registered mail, certified mail, facsimile or
email to the person(s) designated below:

Notices to Chugach:

Chief Executive Officer

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, Alaska 99518-1081

Notices to AEEC:

General Manager

Alaska Electric and Energy Cooperative, Inc.

3977 Lake Street

Homer, Alaska 99603

 

  5.4 Term. The Agreement will remain in effect until December 31, 2013.

 

  5.5 It is understood that AEEC does not presently operate a control area and
does not offer dispatch services. Dispatch of BLPP by Chugach will be subject to
a mutually acceptable dispatch protocol that will (a) provide Chugach the
priority right to energy from BLPP; (b) identify the circumstances which allows
AEEC to take energy; and, (c) govern the dispatch, starting, stopping and run
time control of BLPP. Chugach reserves the right to charge for the services in
Section 5.5 if and to the extent providing energy to AEEC from BLPP results in
the costs to the Chugach system for providing the services materially increasing
from the costs that exist as of the Effective Date.

 

6. RATES AND COSTS

 

  6.1 The rates and costs set forth in Section 6.2 below for the capacity and
energy purchased by Chugach from AEEC under this Agreement shall be approved by
the Regulatory Commission of Alaska (RCA) in accordance with applicable
statutes, regulations and procedures.

 

  6.2 Costing Methodologies. a) Chugach has paid AEEC the sum of (i) $1,696,865
as the price for the capacity rights reserved hereunder, which is equivalent to
monthly amount of $67,874.60 over the term of the agreement.

b) Chugach shall pay AEEC a fixed O&M charge of $50,000 per month. However,
Chugach shall receive a $1,644 credit against the fixed O&M charge for each day
that AEEC dispatches, following the protocol in Section 5.5, BLPP for energy for
AEEC’s own use.



--------------------------------------------------------------------------------

c) Chugach shall pay AEEC for delivered energy at a rate equal to a variable O&M
charge of $5.00/MWh. Chugach shall also be responsible for the disposal of waste
water costs as set forth in Section 5.2.

d) Subject to Section 3.3 and consistent with Prudent Utility Practices, AEEC
will start a specific unit at the request of Chugach up to 80 times per twelve
month period at no additional cost to Chugach. For every start in excess of 80
starts per specific unit per calendar year, Chugach will pay AEEC the sum of
$1,000. In addition Chugach will pay AEEC the sum of $1,000 for each time a
specific unit is started at the request of Chugach in excess of two starts per
day. Failed starts shall not be considered starts under this Section 6.2(d). A
“failed start” for the purposes of this provision means an instance where a unit
has been given the command to start, but the fuel fails to ignite.

 

  6.3 Chugach Cost Recovery. (a) Chugach shall fully recover in its base rate
revenue requirements through simplified rate filings and general rate case
proceedings all BLPP and related costs incurred through November 30, 2011,
including but not limited to depreciation, interest and O&M expense Chugach will
include such costs for recovery through its retail and wholesale base rates,
including, but not limited to, AEEC

 

7. GENERAL TERMS AND CONDITIONS

 

  7.1 Uncontrollable Forces.

 

  7.1.1 An “Uncontrollable Force” shall mean an action or event not within the
reasonable control of the affected party and includes an act of God, act or
omission of government, labor or material shortage, strike, lockout or other
industrial disturbances, act of the public enemy, war, blockade, insurrection,
riot, epidemic, landslide, avalanche, earthquake, fire, storm, lightning, flood,
washout, civil disturbance, restraint by court order or public authority, action
or non-action by or inability to obtain necessary authorization or approval from
any governmental agency or authority, and any other act or omission similar to
the kind herein enumerated. Each of these matters enumerated constitutes an
Uncontrollable Force to the extent it is not within the reasonable control of
the affected party, and to the extent that such party by the exercise of due
diligence is unable to overcome it. Strike, lockouts, and other labor
disturbances shall be considered Uncontrollable Forces, and nothing in this
Agreement shall require either party to settle labor dispute against its best
judgment.

 

4



--------------------------------------------------------------------------------

  7.1.2 In the event either party, by reason of an Uncontrollable Force, is
rendered unable, wholly or in part, to perform its obligations under this
Agreement (other than its obligations to pay money), then upon said party giving
notice and particulars of such Uncontrollable Force, its obligation to perform
shall be suspended during the continuance of any inability so caused, but for no
longer period, and the effects of such cause shall, so far as possible, be
remedied with all reasonable dispatch; provided however, that the settlement of
labor disputes shall be considered wholly within the discretion of the party
involved. The affected party shall not be responsible for its delay in
performance under this Agreement during delays caused by an Uncontrollable
Force, nor shall such Uncontrollable Force give rise to claim for damages or
constitute default.

 

  7.2 Responsibility.

 

  7.2.1 Except as otherwise provided, AEEC shall operate and maintain BLPP and
the associated substation up to the high side of the T5 Auto-Transformer
connecting to the incoming 115kV transmission line.

 

  7.2.2 Each party shall save the other harmless from and against all claims for
injury or damage to persons or property occasioned by or in any way resulting
from the electric service or the use thereof on facilities for which it has
operation and maintenance responsibility.

 

  7.3 Metering. AEEC shall maintain the existing metering locations, set forth
in the Parties’ existing Agreement for Sale of Electric Power and Energy, for
measuring the energy, delivered at BLPP. If the parties mutually agree that
additional metering is required in order to adequately measure the energy
delivered to Chugach, the cost of installing the metering will be paid by
Chugach.

 

  7.3.1 AEEC (i) shall, at its own expense, make or provide for annual tests and
inspections of all AEEC meters in order to maintain a commercial standard of
accuracy, (ii) shall restore to a condition of accuracy any meters found to be
inadequate, and (iii) shall advise Chugach promptly of the results of any such
test which shows any inaccuracy more than 0.5 percent slow or fast. Chugach
shall be permitted to have representatives present at such tests and
inspections. AEEC shall make or provide for additional tests of AEEC meters at
the request of Chugach and in presence of Chugach’s representatives. The cost of
any additional test requested by Chugach shall be borne by AEEC if such test
shows a meter inaccurate by more than 0.5 percent slow or fast.

In the event that the result of such test shows a meter registering in excess of
0.5 percent either above or below the correct registration, then the readings of
such meter previously taken for billing purposes shall be corrected according to
the percentage of inaccuracy so found for the known or



--------------------------------------------------------------------------------

estimated period of such error, but no such correction shall extend beyond 90
days previous to the day on which the inaccuracy is discovered by such test. For
any period that meter should fail to register, or its registration should be so
erratic as to be meaningless for billing purposes, the bill for power and energy
shall be based upon records from check meters, if available and tested for
accuracy, or otherwise upon the best available data.

 

  7.4 Waiver. The failure of any party to insist upon strict performance of any
of the provisions hereof or the acceptance by any party of the payment for all
or part of the obligations hereunder shall not be deemed a waiver of any right
or remedy by any party.

 

  7.5 Billing and Payment.

 

  7.5.1 AEEC shall endeavor to render bills to Chugach on or before the 10th day
of each calendar month for services furnished during the preceding billing
month. In such bills, AEEC may designate certain items as being estimated due to
unavailability of final underlying data, in which event adjustments to the
correct amounts when amounts are determined, shall be included in a bill for
subsequent month.

 

  7.5.2 Payment by Chugach shall be due in AEEC’s office by the 15th day after
mailing of bill. Payment shall be mailed, direct deposit to AEEC, or may be paid
in person, at AEEC’s main offices in Homer. Amounts not received on or before
the due date shall be payable with interest accrued at the rate of 1 percent per
month compounded monthly from the due date to the date of payment.

 

  7.5.3 In the event any portion of any bill is disputed, the disputed amount
may be paid or may be withheld. In either event, Chugach shall provide AEEC a
detailed written explanation of why the amount is in dispute. If the disputed
portion is paid and later found to be not owed, AEEC shall refund to Chugach the
disputed portion plus interest on a monthly basis at the highest rate allowable
by State law to the date the refund check is mailed by AEEC. If the disputed
portion is withheld and later found to be owed, Chugach shall pay the disputed
portion to AEEC plus interest on a monthly basis at the highest rate allowable
by State law from the due date of payment to the date the refund check is mailed
by Chugach.

 

  7.6 Arbitration. If the Parties are unable to agree upon any matter as herein
provided, the issue shall be submitted to arbitration in accordance with rules
in effect of the American Arbitration Association.

 

  7.7

Approvals. It is understood that this Agreement shall become effective only upon
its approval in writing by the RCA. The Parties shall work together to submit
the Agreement for approval and use their best efforts to obtain approval. If the
RCA by

 

6



--------------------------------------------------------------------------------

  order approves this Agreement conditioned on a material modification of any of
its terms, the Parties shall confer to determine whether they accept such
modifications. If one or more Parties do not accept such modifications, the
Parties agree to negotiate in good faith to restore the balance of risks and
benefits reflected in this Agreement as executed; and any such renegotiated
Agreement shall be filed with the RCA for approval.

 

  7.8 Assignment. This agreement shall be binding on and shall inure for the
benefit of the successors and assigns of the Parties.

 

  7.9 Governing Law. This Agreement shall be interpreted, performed, and
enforced in accordance with the laws of the State of Alaska.

 

  7.10 Cooperation. Each Party agrees to execute and deliver such other and
additional instruments and documents and do such other acts as may be reasonably
requested by the other Party to effectuate the terms and provisions of this
Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives effective as of the 12th day of July, 2011.

 

CHUGACH ELECTRIC ASSOCIATION, INC.

/s/ Bradley W. Evans

By Bradley W. Evans
Chief Executive Office

Date: July 12, 2011

 

ALASKA ELECTRIC AND ENERGY COOPERATIVE, INC.

/s/ Bradley P. Janorschke

By Bradley P. Janorschke
General Manager

Date: July 12, 2011

 

7